Citation Nr: 1411656	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  07-39 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for service-connected residuals of right leg plantaris tendon graft.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to March 1977.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Service connection was granted and an initial noncompensable rating assigned for right leg plantaris tendon graft therein.  The Veteran perfected an appeal of this determination.

In May 2010, the Veteran testified regarding this matter at a hearing held at the RO before the undersigned Veterans Law Judge.  The Board remanded this matter for additional development in July 2010 and, after recharacterizing it as indicated above, in March 2012.  The determination made herein is based on review of the Veteran's paper and electronic claims files.

The Board's March 2012 remand included referral of the issue of entitlement to service connection for a right lower leg muscle tear, as secondary to service-connected residuals of right leg plantaris tendon graft, to the agency of original jurisdiction (AOJ) for appropriate action to include the initial adjudication.  To date, there is no indication such has occurred.  Referral to the AOJ, which in this case also is the RO, accordingly is made once again.  Indeed, the Board lacks jurisdiction absent an initial adjudication for which an appeal has been perfected.


FINDING OF FACT

The Veteran's residuals of right leg plantar tendon graft do not include peripheral nerve or muscle impairment but do include three superficial, nonlinear, and small scars which are not unstable and do not cause limited motion or function but are painful.

CONCLUSION OF LAW

The criteria for an initial compensable rating prior to October 23, 2008, have not been met, but the criteria for an initial rating of 20 percent but no higher for residuals, specifically painful scars, of right leg plantaris tendon graft have been met as of October 23, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.55, 4.56, 4.73, Diagnostic Code 5311, 4.118, Diagnostic Codes 7801-7805, 4.120, 4.123, 4.124, 4.124a, Diagnostic Codes 8521-8523, 8527, 8529, 8621-8623, 8627, 8629, 8721-8723, 8727, 8729 (2013); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Before addressing the merits, VA has a duty of notification regarding a claim for VA benefits.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  VA must provide notice prior to initial adjudication of the evidence necessary to substantiate the benefit sought, that VA will seek to obtain, and that the claimant should provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  For increased rating claims, generic rather than specific notice about substantiating the claim is required.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (overturning Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008)).  Notification of how ratings and effective dates are assigned also must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (overturning Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007)).  None is found.  A letter dated in November 2006 informed the Veteran and his representative of some of the criteria for establishing service connection, some of the evidence required in this regard, his and VA's respective duties for obtaining evidence, and how ratings and effective dates are assigned.  It was sent prior to the aforementioned rating decision constituting the initial adjudication.  The purpose of notice indeed was fulfilled since service connection, the benefit originally sought, was granted therein.  Dingess, 19 Vet. App. at 473.  Any errors made therefore were harmless.  A December 2008 letter further informed the Veteran and his representative of how a rating is assigned specifically for his residuals of right leg plantaris tendon graft.

In addition to the duty to notify, VA has a duty to assist with respect to a claim for VA benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This includes, as implied from the notification that must be provided, a requirement to aid the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  VA also is required to provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Service and VA treatment records have been procured.  The Veteran has been afforded opportunities, such as responding to the November 2006 letter as well as August 2010 and March 2012 letters sent pursuant to the Board's remands, to identify private treatment records.  In March 2007, he indicated that many such records are unavailable.  He submitted those that were available.  A temporary folder containing more recent private treatment records was procured in compliance with the Board's latter remand.  

The Veteran underwent VA medical examinations in February 2009, August 2010, July 2011, and March 2012.  Those in August 2010 and March 2012 were pursuant to the Board's remands.  All but the July 2011 examiner noted review of the claims file without specifying which.  Even if any claims file was not reviewed, every examiner was aware of the Veteran's medical history because he recounted it.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97 (2008).  He also was interviewed about his symptoms and physically assessed.  These actions have provided sufficient detail so that the determination made herein is fully informed.  As such, the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

In January 2009, the Veteran requested to be seen by an orthopedic surgeon.  He further requested magnetic resonance imaging (MRI) or X-rays at that time.  In December 2011, he reiterated his belief that MRI should be performed.  These requests have not been honored.  Yet there is no indication that the Veteran has a medical background.  He accordingly is a lay person.  It follows that he is not competent to stipulate the appropriate specialist and diagnostic testing for rating his residuals of right leg plantaris tendon graft.  Some of the Veteran's examiners have been physicians.  Further, electromyography (EMG) has been conducted.  Nothing, in sum, suggests that the need for additional assessment by a specialist or otherwise or for additional diagnostic testing whether MRI, X-rays, or otherwise.

It is significant that neither the Veteran nor his representative has identified any other development believed to be necessary which has not been completed.  The record also does not indicate any such development.  The Board therefore finds that no further notice or assistance action is required.  VA's duties to notify and to assist have been satisfied, in other words.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio, 16 Vet. App. at 183.  There further has been at least substantial compliance with the Board's remands, as is required.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Stegall v. West, 11 Vet. App. 268 (1998).  As such, adjudication may proceed without prejudicing the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Of final note, a hearing must include a full explanation of the issues on appeal and the suggestion that favorable evidence which may have been overlooked should be submitted.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The undersigned indicated that the issue comprising this matter was on appeal at the beginning of the aforementioned hearing.  Information was elicited from the Veteran by the undersigned and his representative concerning the symptoms of his residuals of right leg plantaris tendon graft and their impact.  In doing so, he mentioned treatment or examination by VA and private medical professionals.  The VA and private records were authored by these professionals, and they were the VA medical examiners.  That the undersigned did not suggest submission of this potentially favorable evidence therefore is of no consequence.
II.  Increased Rating

A.  Schedular

Disability ratings represent as far as practicably can be determined the average impairment in earning capacity due to a disability.  38 U.S.C.A. § 1155.  A rating is assigned under the Rating Schedule by comparing the extent to which a claimant's disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by his symptoms, with the rating criteria for the disability.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Examinations must be interpreted, and if necessary reconciled, into a consistent picture so that the rating is accurate.  38 C.F.R. § 4.2.  The assignment of a staged rating, where two or more ratings are assigned for different portions of the period on appeal, must be considered.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

If two ratings are applicable, the higher is assigned if the disability more nearly approximates the criteria required for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant, however.  38 C.F.R. § 4.3.  The claimant thus prevails if the evidence supports an increased rating or is in relative equipoise, but does not prevail when the preponderance of the evidence is against an increased rating.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

38 C.F.R. § 4.124a concerns neurological disabilities.  Ratings for such are assigned in proportion to motor and sensory impairment.  38 C.F.R. § 4.120.  Wholly sensory involvement is evaluated at the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, paragraph before Diagnostic Code 8510.  The maximum rating for neuritis characterized by organic changes such as loss of reflexes, muscle atrophy, sensory disturbances, and constant pain which is at times excruciating is equal to that for severe incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating for neuritis not characterized by such organic changes is equal to that for moderate incomplete paralysis.  Id.  For neuralgia, which is characterized usually by a dull and intermittent pain, the maximum rating absent tic douloureux or trifacial neuralgia also is equal to that for moderate incomplete paralysis.  38 C.F.R. § 4.124.

Diagnostic Code 8729, in the diseases of the peripheral nerves section of 38 C.F.R. § 4.124a, addresses neuralgia of the external cutaneous nerve.  Diagnostic Codes 8529 and 8629 respectively address paralysis and neuritis of the same.  A noncompensable rating is warranted for mild or moderate paralysis, while the maximum 10 percent rating is warranted for severe to complete paralysis.  Other potentially applicable Diagnostic Codes of the peripheral nerves include Diagnostic Codes 8527, 8627, and 8727.  They concern paralysis, neuritis, and neuralgia of the internal saphenous nerve and have the same rating scheme as the external cutaneous nerve of the thigh.  Diagnostic Codes 8522, 8622, and 8722 are for paralysis, neuritis, and neuralgia of the msuculocutaneous (superficial peroneal) nerve, while Diagnostic Codes 8523, 8623, and 8723 are for paralysis, neuritis, and neuralgia of the anterior tibial (deep peroneal) nerve.  Each provides for a noncompensable rating for mild incomplete paralysis, a 10 percent rating for moderate incomplete paralysis, a 20 percent rating for severe incomplete paralysis, and a maximum rating of 30 percent for complete paralysis.  This results in weakened eversion of the foot with respect to the superficial peroneal nerve and lost dorsal flexion of the foot loot regarding the deep peroneal nerve.

Finally, Diagnostic Codes 8521, 8621, and 8721 concern paralysis, neuritis, and neuralgia of the external popliteal (common peroneal) nerve.  A 10 percent is assigned for mild incomplete paralysis, a 20 percent rating for moderate incomplete paralysis, a 30 percent rating for severe incomplete paralysis, and the maximum rating of 40 percent for complete paralysis.  This results in foot drop and slight droop of the first phalanges of all toes, an inability to dorsiflex the foot, lost extension (dorsal flexion) of the proximal phalanges of the toes, lost abduction of the foot, weakened adduction, and anesthesis that covers the entire dorsum of the foot and toes.  As used to describe peripheral nerve disability, mild, moderate, and severe are not defined.  However, mild is generally defined as "not being or involving what is extreme" or "not severe:  temperate."  Merriam-Webster 's Collegiate Dictionary, 787 (11th ed. 2003).  Moderate is generally defined as "tending toward the mean or average amount or dimension."  Id. at 798.  Severe is generally defined as "of a great degree:  serious."  Id. at 1140.

38 C.F.R. § 4.73 addresses muscle disabilities.  Diagnostic Code 5311 of this regulation pertains specifically muscle group XI which encompasses the plantaris as it includes the posterior and lateral crural muscles as well as muscles of the calf.  Their functions include propulsion, plantar flexion of the foot, stabilization of the arch, and flexion of the toes and the knee.  A slight disability with respect to them merits a noncompensable rating.  A moderate disability is assigned a 10 percent rating, while a 20 percent rating requires a moderately severe disability.  The maximum rating of 30 percent is reserved for a severe disability.  Cardinal signs and symptoms of muscle impairment are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, coordination difficulty, and uncertainty of movement. 38 C.F.R. § 4.56(c).

A slight muscle disability describes a simple or superficial wound that required brief treatment, does not require debridement, did not become infected, and healed with good functional results.  They cause no cardinal signs and symptoms, minimal scarring, and no fascial defect, atrophy, impaired tonus, impairment of function, or retained metallic fragments.  38 C.F.R. § 4.56(d)(1).  A moderate muscle disability describes a through and through or deep penetrating short track wound from a single bullet, small shell, or small shrapnel fragment without the explosive effect of a high velocity missile that required debridement or manifested prolonged infection.  They result in one or more cardinal signs and symptoms, particularly lowered threshold of fatigue after average use, as well as small or linear entrance and exit scars, some loss of deep fascia or muscle substance, impairment of muscle tonus, and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).  A moderately severe muscle disability describes a through and through or deep penetrating wound by a small high velocity missile that required debridement and manifested prolonged infection, sloughing of soft parts, and intermuscular scarring.  They result in cardinal signs and symptoms being consistent, loss of deep fascia, muscle substance, or normal firm resistance of muscles compared to the sound side upon palpation, impairment compared to the sound side upon tests of strength and endurance.  They may result in the inability to keep up with work requirements.  38 C.F.R. § 4.56(d)(3).

Finally, a severe muscle disability describes the same type of wound due to high velocity or large low velocity missile or to multiple low velocity missiles, a shattering bone fracture, or an open comminuted fracture that required extensive debridement and manifested the same with intermuscular binding as well.  They result in cardinal signs and symptoms being consistent and worse, loss of deep fascia, muscle substance, or soft flabby muscles upon palpation, abnormal muscle swelling and hardening in contraction, and severe impairment of function compared with the sound side upon tests of strength, endurance, and coordinated movements.  They may result in the inability to keep up with work requirements, multiple minute scattered foreign bodies upon X-rays, scar adhesion to the long bone with epithelial sealing rather than true skin over it in an area where there normally is muscle, diminished muscle excitability upon electrodiagnostic testing, visible or measurable atrophy, adaptive contraction of an opposing group of muscles, atrophy of muscle groups not in the track of the missile, and induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4).

In addition to the above, the Diagnostic Codes addressing scars are potentially applicable.  38 C.F.R. § 4.118 is for all skin disabilities to include Diagnostic Codes 7800-7805 concerning scars.  These particular Diagnostic Codes were revised effective October 23, 2008.  The new versions apply to claims filed on or after this date or if review under them is requested.  38 C.F.R. § 4.118.  Here, the Veteran filed his claim in September 2006.  He has not specifically requested review under the new versions of Diagnostic Codes 7800-7805.  Yet such a request is implicit.  In appealing, the Veteran seeks the most favorable rating possible.  This corresponds with the purpose of the revision.  73 Fed. Reg. 428 (Jan. 3, 2008).  Both the old and new versions therefore will be considered.  The new versions can be applied only to the period beginning on the effective date of the revision, however.  The old versions can be applied even after the effective date of the revision if doing so is more favorable to the Veteran.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overturning in part Karnas v. Derwinski, 1 Vet. App. 308 (1991)); VAOPGCPREC 7-03 (Nov. 19, 2003); VAOPGCPREC 3-00 (Apr. 10, 2000).
Diagnostic Code 7801 was for scars other than of the head, face, or neck that are deep or that cause limited motion prior to October 23, 2008.  A 10 percent rating required they have an area of at least 6 square inches (39 square centimeters), while a 20 percent required an area of at least 12 square inches (77 square centimeters).  An area of at least 72 square inches (465 square centimeters) merited a 30 percent rating.  Finally, the maximum 40 percent rating was reserved for an area of 144 square inches (929 square centimeters) or greater.  Diagnostic Code 7802 established a 10 percent rating for such scars that are superficial, do not cause limited motion, and are 144 square inches (929 square centimeters) or greater in area.  The subject of Diagnostic Code 7803 was superficial scars that are unstable, while the subject of Diagnostic Code 7804 was superficial scars that are painful on examination.  Both called for a 10 percent rating.  Diagnostic Code 7805 concerned other scars.  It provided for rating to be made based on limitation of function.  A deep scar was defined as one associated with underlying soft tissue damage.  Diagnostic Code 7801, Note (2).  A superficial scar was defined as one not associated with underlying soft tissue damage.  Diagnostic Codes 7802-7803, Note (2); Diagnostic Code 7804, Note (1).  Finally, an unstable scar was defined as one where, for any reason, there is frequent loss of covering of skin over the scar.  Diagnostic Code 7803, Note (1).

Beginning October 23, 2008, Diagnostic Code 7801 is for burn scars or scars due to other causes not of the head, face, or neck that are deep and nonlinear.  A rating ranging from 10 to 40 percent is assigned just like before depending on the area they cover.  Diagnostic Code 7802 addresses such scars that are superficial and nonlinear.  A 10 percent rating is merited if the area is 144 square inches (929 square centimeters) or greater.  There is no Diagnostic Code 7803.  Diagnostic Code 7804 concerns unstable or painful scars.  They merit a rating of 10 percent for one or two such scars, of 20 percent for three or four such scars, and of 30 percent for five or more such scars.  Separate ratings may be awarded under Diagnostic Code 7804 and Diagnostic Codes 7801, 7802, or 7805.  Note (3).  Diagnostic Code 7805 is for other scars and other effects of scars.  It provides for rating of any effects not considered by the other Diagnostic Codes to be made under the appropriate Diagnostic Code(s).  The definitions of deep, superficial, and unstable scars did not change.  Diagnostic Codes 7801-7802 and 7804, Note (1).
The probative value of the evidence must be assessed.  38 C.F.R. § 4.6.  Evidence found to be persuasive or unpersuasive must be identified, and reasons must be provided for rejecting any evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  That includes any lay evidence in addition to medical evidence.  Only the most relevant evidence will be discussed even though all the evidence has been reviewed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Evidence dated prior to the instant claim will be referenced to the extent it sheds light on the period during which the claim has been pending.  38 C.F.R. § 4.1.

Given the evidence, the Board finds that an initial compensable rating for the Veteran's residuals of right leg plantaris tendon graft is warranted.  A 20 percent initial rating, but no higher, specifically is warranted for a portion of the period on appeal.  Diagnostic Code 8729-5311 has been utilized since service connection was granted.  A peripheral nerve rating will not be combined with a muscle rating unless entirely different functions are affected.  38 C.F.R. § 4.55(a).  Different functions are not affected since only the Veteran's right lower extremity is of concern.  As such, he may receive only a peripheral nerve rating or a muscle rating.  However, VA has a duty to maximize a claimant's benefits.  Buie v. Shinseki, 24 Vet. App. 242 (2011); AB v. Brown, 6 Vet. App. 35 (1993).  The most favorable of the aforementioned ratings therefore must be assigned.  A rating for scars further must be taken into account.

The Veteran has complained in statements, upon VA medical examination, at the hearing, and as documented in private treatment records of occasional right leg cramps, pain, tingling or burning, numbness, and weakness.  The cramps and pain have been described by him as severe.  The numbness has been described by him as moderate, and no description has been provided regarding the tingling or burning and weakness.  The Veteran is competent in this regard because his symptoms as well as their severity are within his personal experience.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is credible despite his interest in potential financial gain because no significant reason for doubt such as implausibility, inconsistency in his complaint reports or between these reports and the other evidence, or a dishonest demeanor at the hearing exists.  Pond v. West, 12 Vet. App. 341 (1999); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).

Any attribution of his symptoms to peripheral nerve impairment by the Veteran is not competent.  Indeed, only those with a medical background are competent to answer a medical question.  Jones v. West, 12 Vet. App. 460 (1999).  The medical evidence is in conflict about whether the Veteran's symptoms represent peripheral nerve impairment.  That against peripheral nerve impairment outweighs that for such impairment.  It was determined at the August 2010 and March 2012 VA medical examinations that there was no nerve involvement despite the Veteran's symptoms.  At the latter examination, his right external popliteal (common peroneal) nerve, musculocutaneous (superficial peroneal) nerve, anterior tibial (deep peroneal) nerve, internal saphenous nerve, and external cutaneous nerve were normal.  His right lower extremity reflexes also were normal, as was his muscle strength and sensation.  There was no muscle atrophy.  EMG was ordered.  When completed in April 2012, the Veteran's reflexes were exaggerated.  Yet the overall results were normal.  A note was made that the reflexes should be monitored not for possible peripheral nerve impairment but for possible cervical stenosis.  The Veteran's numbness, burning, and associated paresthesias similarly were attributed to acute sciatica as opposed to possible peripheral nerve impairment in a January 2011 private treatment record.

At the February 2009 VA medical examination, the Veteran's right lower extremity reflexes were normal.  So was his muscle strength.  Muscle atrophy was identified.  The right calf indeed was 1/4 inch smaller than the left, although the right ankle and thigh were larger than the left.  Sensation to light touch and position was normal, but dysthesias were found with respect to pain and vibration.  The muscle atrophy was not deemed a residual of the Veteran's right leg plantaris tendon graft, but these dysthesias were deemed residuals.  Neuralgia of the peroneal nerve was identified to be present.  However, no EMG was done for confirmation.  At the July 2011 VA medical examination, the Veteran's right lower extremity reflexes were normal.  So was his muscle strength.  There also was no muscle atrophy.  Sensory impairment related to the saphenous nerve was identified though it was not deemed paralysis, neuritis, or neuralgia.  However, the basis for this determination is unclear.  Sensation was noted to be normal to pinprick, temperature, position, vibration, and two point discrimination.  No other note was made.  The sensory impairment, in any event, was not attributed to the Veteran's right leg plantaris tendon graft.  An explanation for it indeed could not be provided.

The determination that there is no peripheral nerve impairment, in sum, is supported by diagnostic testing whereas the determination that there is such impairment is not supported by diagnostic testing.  Further, only one of the two determinations that there is such impairment attributes it to the Veteran's right leg plantaris tendon graft.  Muscle atrophy was found at that time and reflex exaggeration later, but neither was so attributed.  At no other time has muscle atrophy been found.  The only other abnormality detected has been sensory.  As such, a rating equivalent to mild or at most moderate incomplete paralysis would be the highest possible even if there was peripheral nerve impairment due to the Veteran's right leg plantaris tendon graft.  This corresponds to a noncompensable rating for any involvement of the external cutaneous nerve or internal saphenous nerve.  It corresponds to a noncompensable or at most a 10 percent rating for any involvement of the musculocutaneous (superficial peroneal) nerve or anterior tibial (deep peroneal) nerve and to a 10 percent or at most a 20 percent rating for any disability of the external popliteal (common peroneal) nerve.  The lower rating would be more nearly approximated because the sensory impairment is intermittent in that it has not always been present.  Therefore, a compensable rating of 10 percent would be assigned only for involvement of this latter nerve.  Yet the involved peroneal nerve was not specified at the February 2009 VA medical examination.

Regarding muscle impairment, the medical evidence is in agreement that there is none.  The March 2012 VA medical examination concerned only the Veteran's peripheral nerves, but all the other examinations also concerned his muscles.  At the February 2009 and August 2010 VA medical examinations, his right lower extremity muscle function was normal in terms of strength, endurance, and comfort while performing activities.  No muscle group involvement was found at the July 2011 VA medical examination.  A slight disability, which merits a noncompensable rating, rather than a worse disability is more nearly approximated even if there was muscle impairment due to the Veteran's right leg plantar tendon graft.  Service treatment records document that his right plantaris tendon was grafted onto his left index finger.  His wound was not caused by any missile whether high-velocity or low-velocity, was not through and through or deep penetrating, and did not involve a fracture whether shattering bone or open comminuted, in other words.  Service treatment records also document that the Veteran did well postoperatively.  There was no mention of debridement, infection, sloughing of soft parts, or intermuscular scarring or binding.  The Veteran was walking within a few days.  He did not complaint of any cardinal signs and symptoms.

The Veteran still does not have intermuscular scarring or complain of cardinal signs and symptoms.  This scarring was not found at either the February 2009 or the August 2010 VA medical examinations.  Muscle herniation was not found at either of these examinations, and there was no loss of deep fascia or muscle substance at either notwithstanding the finding of 1/4 inch atrophy in the right calf as compared to the left at the former. At the July 2011 VA medical examination, there was no muscle herniation.  There further was no tissue loss whatsoever.  An April 2006 VA treatment record reveals that the Veteran is able to run in addition to walk.  Though pain and weakness competently and credibly have been reported by him, he denied decreased coordination, increased fatigability, and uncertainty of movement at the February 2009 and August 2010 VA medical examinations.  It is reiterated that his muscle strength was normal at these examinations as well as the July 2011 and March 2012 VA medical examinations.  No joint in the right lower extremity had limited motion due to muscle impairment at these examinations.  The Veteran complained of muscle tiredness limiting his activity and an inability to move his joints normally at the July 2011 VA medical examination.  Minimally decreased range of motion of his right ankle and knee indeed was found.  However, the right lower leg muscle tear was taken into account in addition to the right leg plantaris tendon graft.  The limited motion was determined, in any event, not to be related to muscle impairment.

Between a peripheral nerve rating and a muscle rating, neither is more favorable to the Veteran.  The currently assigned noncompensable initial rating indeed is called for by both the applicable peripheral nerve Diagnostic Codes and the applicable muscle Diagnostic Code.  There is agreement in the medical evidence that an initial 20 percent rating is called for by the applicable scars Diagnostic Codes effective October 23, 2008, however.  The Veteran has three scars.  Each was characterized as superficial rather than deep at the February 2009 and July 2011 VA medical examinations.  Indeed, it was found that there was no underlying soft tissue damage.  Each scar also was described as faint at the August 2010 VA medical examination.  None was determined to be nonlinear at any of the aforementioned examinations.  There was no limitation of motion as a result of any scar at the February 2009 examination, and motion was normal at the July 2011 examination.  The scars, contrary to the Veteran's indications, measured only two centimeters by ? centimeters, three and 1/2 centimeters by ? centimeters, and four and 1/2 centimeters by less than ? centimeters at the February 2009 VA medical examination.  They were two and 1/2 centimeters by ? centimeters, three centimeters by ? centimeters, and five centimeters by 1/2 centimeters at the July 2011 VA medical examination.  As such, the is some disagreement among the medical evidence as to their total area.  Yet it is undisputed that this area is far less than 929 square centimeters.

There was no skin breakdown or ulceration over any scar at the February 2009, August 2010, or July 2011 VA medical examinations.  None of the Veteran's scars were painful or tender at these examinations.  However, he has complained in statements and upon VA medical examination that each of his scars are painful when he experiences cramps.  He further has complained of a lump in one of his scars during cramps.  He is competent in this regard for the same reason, personal experience, he was competent to report his non-scar symptoms.  Layno, 6 Vet. App. at 465.  The Veteran also is credible in this regard for the same reason he was credible to report his non-scar symptoms.  Despite his interest in potential financial gain, there indeed is no significant reason for doubt such as implausibility, inconsistency in his complaint reports or between these reports and the other evidence, or a dishonest demeanor at the hearing.  Pond, 12 Vet. App. at 341; Macarubbo, 10 Vet. App. at 388; Caluza, 7 Vet. App. at 498; Cartright, 2 Vet. App. at 24.  A 20 percent initial rating thus is assigned under the new version of Diagnostic Code 7804 since there are three scars.  It is effective as of October 23, 2008, the date this new version first became effective.  No loss of function as a result of any scar finally was detected at the February 2009 VA medical examination, and function was normal at the July 2011 VA medical examination.  There, in sum, are no effects that have not been considered already.

Consideration has been given to reasonable doubt and the assignment of a staged rating in making the above determinations.  However, the preponderance of the evidence is against the assignment of an initial compensable rating on any basis for the entire period prior to October 23, 2008.  The preponderance of the evidence also is against the assignment of an initial compensable rating on the basis of peripheral nerve or muscle impairment for the entire period beginning October 23, 2008, but for the assignment of an initial rating of 20 percent, but no higher, on the basis of painful scars for the entire period beginning on this date.  It follows that there is no reasonable doubt to resolve in the Veteran's favor.  A staged rating with one stage, before and after October 23, 2008, is warranted but other stages are not.

B.  Extraschedular

As an alternative to assigning a rating under the Rating Schedule, one may be assigned on an extraschedular basis.  38 C.F.R. § 3.321(b).  A three step process governs the assignment of extraschedular ratings.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, it must be determined that the evidence presents such an unusual or exceptional picture that the schedular rating criteria are inadequate to contemplate the level of disability and symptomatology.  It second must be determined whether the Veteran exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Referral third must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating.

Neither the Veteran nor his representative has argued for an extraschedular initial rating.  The Board finds that his residuals of right leg plantaris tendon graft picture is not unusual or exceptional because the schedular rating criteria set forth above reasonably describe it.  These criteria contemplate his symptoms adequately, in other words.  They assign ratings based on the severity of peripheral nerve and muscle impairment, which factors in strength, reflex, and sensation abnormalities among other things, as well as the characteristics of scars.  As such, they specifically account for the Veteran's intermittent right lower extremity abnormal dysthesias and three superficial, nonlinear, and small scars which are painful attributed to his residuals of right leg plantaris tendon graft.  They also account for the absence of peripheral nerve and muscle impairment attributed to this service-connected disability.

Referral for consideration of the assignment of an extraschedular rating is not warranted due to the aforementioned.  Discussion of whether there are related factors such as marked interference with employment or frequent periods of hospitalization thus is unnecessary.  Even if an unusual or exceptional disability picture had been found, however, referral still would not be warranted because these factors do not exist.  Johnson v. Shinseki, 26 Vet. App. 237 (2013).  Indeed, there is no indication that the Veteran ever, much less frequently, has been hospitalized due to his residuals of right leg plantaris tendon graft.  There also is no marked interference with employment.  The Veteran has indicated in statements, at the hearing, and at the July 2011 VA medical examination that he is capable of working with little interference due to his residuals of right leg plantaris tendon graft.  It was determined at the February 2009 and August 2010 VA medical examinations that there were no significant effects on his full-time employment as an inspector.  An impact on his ability to work was identified at the March 2012 VA medical examination.  However, this impact consisted solely of having to take two or three days of sick leave.  Taking limited time off equates with minimal rather than marked interference.  It finally is reiterated that some interference is encompassed by the initial rating assigned pursuant to the schedular rating criteria.

C.  Total Disability Rating Based on Individual Unemployability (TDIU)

When an increased initial rating is sought, entitlement to a TDIU due to the disability at issue must be considered if expressly raised by the Veteran or reasonably raised by the evidence.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Neither the Veteran nor his representative has contended that his residuals of right leg plantaris tendon graft are so severe that he is unable to either secure or maintain work.  The medical evidence does not convey or even suggest this to be true.  It rather shows the opposite.  Work indeed cannot be prevented altogether since not even marked interference with the ability to work exists.  Consideration of a TDIU therefore is not warranted.


ORDER

An initial rating of 20 percent but no higher for residuals, specifically painful scars, of right leg plantaris tendon graft is granted effective October 23, 2008, subject to the statutes and regulations governing the payment of monetary benefits.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


